UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
      v.                             ) Crim. Action No. 94-0310 (ABJ)
                                     )
CRYSTAL MICHELLE RANSOM,             )
                                     )
                  Defendant.         )
____________________________________)


                                            ORDER

       On January 18, 2022, the Court received a letter from defendant Crystal Michelle Ransom,

[Dkt. # 12], that asked the Court to expunge her criminal record. 1 On January 24, 2022, the Court

referred the motion to a United States Magistrate Judge for hearing and recommendation pursuant

to LCrR 57.17 and LCrR 59.2(a). Order [Dkt. # 13].

        On March 17, 2022, the Magistrate Judge issued a Report and Recommendation,

Magistrate Judge’s R. & R. [Dkt. # 17] (“Report”), recommending that defendant’s motion be

denied. Id. at 7. The Report explained that defendant’s motion did not “challenge the basis for

her arrest or guilty plea,” or “assert any violations of the Constitution by the government in her

arrest and prosecution, or any other extraordinary circumstances related to this case.” Id. at 5.

Furthermore, the motion did not identify “any actual harm or other extreme circumstances arising

out of her criminal record.” Id. at 6, quoting Mullen v. United States, No. 12-MC-724, 2016 WL

1089261, at *2 (E.D.N.Y. Mar. 18, 2016) (internal brackets and quotation marks omitted). For




1      Defendant submitted another letter on February 25, 2022, [Dkt. # 16], that was “styled as
an amended motion to expunge” her criminal record, and that the Court treated as such. Min.
Order (Feb. 25, 2022).
these reasons, the Report concluded that defendant had not “appropriately justified the need for

expungement under this Circuit’s precedent.” Id. at 7.

         The Report advised the parties “that under the provisions of Local Rule 72.3(b) of the

United States District Court for the District of Columbia, any party who objects to the Report and

Recommendation must file a written objection thereto with the Clerk of this Court within 14 days

of the party’s receipt of this Report and Recommendation.” Id. To date, no objections have been

filed.

         It is therefore

         ORDERED that the Report and Recommendation [Dkt. # 17] is ADOPTED in its entirety;

and it is

         FURTHER ORDERED that plaintiff’s motion to expunge her criminal record [Dkt. # 16]

is DENIED.


         SO ORDERED.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: October 20, 2022




                                                2